 In the Matter of PITTSBURGH PLATE GLASS COMPANYandGLASS, CE-RAMIC AND SILICA SAND WORKERS OF AMERICA,AFFILIATED WITH CON-GRESS OF INDUSTRIAL ORGANIZATIONSCase No. 15-R-1213.-Decided November 14, 1944Mr. J. E. Hooks,of Memphis, Tenn., andMessrs. Harold TF. HawesandClarence J. Moser,of Pittsburgh, Pa., for the Company.Mr. W. A. Copelamd,of Memphis, Tenn., for the CIO.Mr. Harry Pederson,of New York City, for Local No. 1368.Mr. M. R. Futliey,of Memphis, Tenn., for Local No. 49.Miss Ruth Rusch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Glass, Ceramic and Silica Sand Work-ers of America, affiliated with Congress of Industrial Organizations,herein called the CIO, alleging that a question affecting commerce hadarisenconcerning the representation of employees of Pittsburgh PlateGlass Company, Memphis, Tennessee, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Laurence H. Whitlow, Trial Examiner. Saidhearing was held at Memphis, Tennessee, on October 6, 1944. TheCompany, the CIO, and Glass Workers Union, Local No. 1368, affiliatedwith Brotherhood of Painters, Decorators and Paperhangers, A. F. ofL., herein called Local No. 1368, appeared and participated.'All par-ties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearingare free fromprejudicialerrorand are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.'M. R. Futhey appeared at the hearing on behalf of Painters Local Union No. 49, A. F.of L.Glass Glaziers Local Union No. 242, which was formerly a part of Local No. 49,has a contract with the Company covering its glaziers.While the record failed to dis.close any reason for Futhey's appearance, it is presumed that his purpose was to protectthe interest of Local No. 242 in the glaziers.59 N. L.R. B., No. 51.247 248DECISIONS'OF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a Tennessee corporation and a subsidiary of thePittsburgh Plate Glass Corporation of Pennsylvania. It is engagedin the distribution and installation of mirror, plate glass, and otherglass products. In the course of a year, the Company sells productsamounting to more than $800,000 in value, of which approximately33 percent is shipped to points outside the State of Tennessee. - -The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDGlass, Ceramic and Silica Sand Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.GlassWorkers Union, Local No. 1368, Brotherhood of Painters,Decorators and Paperhangers is a labor organization affiliated withthe American Federation of Labor, admitting to membership em-ployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of its warehouse employees untilthe CIO has been certified by the Board in an appropriate unit.Local No. 1368 maintains that the contract which it has with theCompany is a bar to the present proceeding. The contract was en-tered into on September 26, 1942, and was to continue for a year andfrom year to year thereafter unless notice to terminate was given 60days prior 'to the anniversary date. In the instant case, the CIOnotified the Company of its interest on July 19, 1944,' prior to theautomatic renewal date of the contract.We find that timely noticewas given and that the contract in question is not a bar to a determina-tion of representatives.-A statement of a Field Examiner, introduced into evidence at9thehearing, indicates that the CIO represents a substantial number ofemployees in the unit hereinafter found appropriate.22 The Field Examiner reported that the CIO submitted 18 membership cards, 11 of whichbore the names of persons listed on the Company's pay roll of August 24, 1944, which con-tained the names of approximately 23 employees in the appropriate unit.The cards weredated between May and August 1944.Local No. 1368 did not present any evidence of membership,but relies on its contract asproof of its representation. PITTSBURGH PLATE GLASS COMPANY249We'find thata question affectingcommercehas arisen concerningthe representationof employees of the Company, withinthe meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe parties agree in general that the unit should be composed ofthe warehouse employees at the Company's distributing branch andwarehouse in Memphis, Tennessee, and that supervisory, office, cleri-cal, and selling employees and glaziers 3 should be excluded.LocalNo. 1368 maintains that in conformity to its contract with the Com-pany only those warehouse employees who handle glass should beincluded, and accordingly, it would exclude from the unit a groupof four employees in the warehouse who handle paint stock. TheCIO contends that all non-supervisory warehouse employees, in-cluding the paint stock handlers, should comprise the unit.The Company's employees at its Memphis establishment are classi-fied administratively into two major groups, one consisting of theglaziers, and the clerical and selling employees who are excluded fromthe unit by the agreement of all parties; the other including all ware-house employees under the supervision of a superintendent.Thewarehouse employees are divided into five groups, each of which isunder the supervision of a foreman or the shipping clerk as the casemay be.The first group cuts the glass, the second prepares the glass,the third repairs glass in automobiles, the fourth handles paint stock,and the fifth is the shipping department. It is the fourth group asto which there is a dispute.The employees in this group work in thepaint stock room, which is part of the warehouse, picking orders,packing, shipping, and handling all other work in connection withpaint sales.Local No. 1368 desires to exclude them from the unitbecauseI they are not glass workers.However, these employees arepart of the warehouse force; the unit proposed by Local No. 1368includes the receiving and shipping employees who, also, do not appearto be specialized glass workers; and the four paint stock handlerswill be unrepresented for collective bargaining purposes unless theyare included in the unit of other warehouse employees.Consideringthese facts, we see no persuasive reason for excluding them.In addition to the foremen and the shipping clerk, we shall excludethe assistant shipping clerk from the unit as a supervisory employee.We, therefore, find that all of the Company's warehouse employeesincluding the group which handles the paint stock, but excludingsalesmen, sales clerks, glaziers, office and clerical employees, the ship-ping clerk, the assistant shipping clerk, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or8The glaziers are covered by a contract between the Company and Glass Glaziers LocalUnion No. 242. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act.,V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the°appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.We shall make no provision for Local No. 49 to appearon the ballot since it appeared at the hearing to protect its interestin the glaziers.Although the CIO and Local No. 1368 requested that they be desig-nated on the ballot as CIO and AFL respectively; we shall deny thisrequest for the reason that such designation is too indefinite for pur-poses of identifying the labor organizations.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 3, as amendedit is hereby.DIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with PittsburghPlate Glass Company, Memphis, Tennessee, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Glass, Ceramic and Silica Sand Workers ofAmerica, CIO, or by Glans Workers Union, Local No. 1368, AFL, forthe purposes of collective bargaining, or by neither.6